DISSENTING OPINION.
GANTT, J.
— I am unable to concur in the opinion of my learned brethren. The only error, as I understand the opinion of the majority, for which the judgment is reversed, is that the circuit court erred in excluding the offer of defendant to prove that Mr. . Powell, when he boarded the train which took him from St. Louis to Pacific — on the evening that he took the defendant’s train at Pacific to return to St. Louis — at the demand of the porter of the train to know his destination, answered, “Springfield;” that when the conductor of that train requested his fare, Mr. Powell tendered him a commutation ticket from St. Louis to Eureka, stating that he wanted to get off at Eureka, an intermediate station between St. Louis and Pacific; that the conductor told Powell that train did not stop at Eureka and he could not carry him to Eureka; that Powell refused to pay other fare, and that the conductor of that train did not stop his train and put him off, because of the proximity of another train which would follow twenty minutes later on the same track, but did put him off at Pacific. In my opinion the circuit court correctly held that what occurred on that train was not material to the determination of the ■ right of defendant to expel Powell from the train from which he was expelled; that the relative rights of defendant and Powell were to be determined by the jury and the court from the facts developed after *277Powell took bis seat in defendant’s train from which he was expelled. He might have been in the wrong as to his demand to be pnt off at Enreka and entirely in the right as to his demand to be carried to St. Louis upon the tender he made to the conductor on that train, and the' testimony offered did not tend to prove he was wrong and did not justify his expulsion from the train from which he was put off, and the evidence shows that the conductor was not acting upon the previous conduct of Powell on the train on which he came to Pacific, but was governed entirelv bv what he considered was his right from what occurred on his own train alone. Powell’s right to be carried depended upon what he did on that train, the offer of fare and the refusal of the conductor to accept his fare. That was a controverted question and was properly submitted to the jury, and in my opinion the exclusion of that evidence was correct.
The justification of the ejectment of plaintiff’s husband from defendant’s train by its conductor and train crew is based upon the defendant’s contention that her husband refused to pay his fare. On this point there was testimony in support of the plaintiff’s assertion that her husband gave the conductor a ticket from Eureka to Tower Grove, and also tendered him the difference in cash to cover the trip from Pacific to Eureka and that the conductor accepted the ticket and turned it in with his report, and on the other herd the conductor denied that Powell tendered him the money to pay his fare from Pacific to Eureka. The court submitted this question to the jury in two instructions. The instruction for the plaintiff is in these words:
“The court instructs the jury that if you believe from the evidence that the said William B. Powell at the time of his death was the husband of the plaintiff and that this suit was brought within six months after his death and if you further-believe from the evidence *278that on the said date the said Powell boarded one of the defendant’s east-bonnd trains at the town of Pacific, Missouri, with the intention of becoming a passenger thereon, and that thereafter the said Powell, before said train had been stopped by said conductor, or before the employees of said defendant attempted to eject him, tendered the conductor in charge of said train either a ticket or money or both in sufficient amount to pay the lawful charge for his transportation on said train from said town of Pacific to the place of his destination, and which was a place where said train was to stop to allow passengers to leave said train, then it became the duty of the conductor to accept said money or ticket from said Powell, and defendant had no right to eject him from his train thereafter, and if you believe from, the evidence that said Powell was so ejected and left in a place of danger by defendant on its right of way, and while endeavoring to extricate himself from said place of danger and in the exercise of ordinary care for his own safety was struck and killed by one of the defendant’s engines and trains, then your verdict will be for the plaintiff on the first count of plaintiff’s fourth amended petition.”
The instruction for the defendant is the converse of the above given for plaintiff, and told the jury that if the plaintiff’s husband refused either to produce a ticket entitling him to ride, or to pay his fare upon said train when requested so to do, then the conductor had the right to. eject him, using such force as was necessary under all the circumstances, and if he did so, then plaintiff was not entitled to recover on account of said ejection of her husband. We take it that counsel for defendant do not seriously insist that there was not sufficient evidence to require the jury to determine whether the deceased, Powell, did or did not tender sufficient money in addition to his ticket from Eureka to Tower Grove to pay his fare. The conductor states that he accepted and turned in the ticket from Eureka *279to Tower Grove, and told Powell lie would carry him to Tower Grove if he would pay the fare, twenty-eight cents, from Pacific to Eureka. Of the only passengers in the car who witnessed the taking of the ticket by the conductor from Powell, one testified that while Powell was sitting in his seat, he pulled out a half' dollar and handed it to the conductor and told him to take out the fare, and the other says that, while sitting in his seat, Powell reached in his pocket and got a piece of money and said, “Don’t put me off, I will pay you; here is your money.” The conductor said he heard the money fall on the platform while they were putting Powell off of the train. Obviously under this testimony the jury were warranted in finding that Powell entered the train and took a seat with intent to become a passenger; that he gave the conductor a ticket for a part of the journey and tendered the cash for the remainder of the trip. Was his expulsion then lawful?
In Holt v. Hannibal & St. Joseph R. R., 174 Mo. 524, the facts appeared to be that Holt got on the train without a ticket and told the conductor he had none, but wanted to be protected in paying his fare by getting a “credit slip” for the amount thereof, to be used .as a basis for a rebate on his mileage contract. The conductor demanded the fare and Holt asked for the slip. After a dispute the conductor pulled the bell-cord to stop the train, and it began to slow up. Holt then said, “Although it is unfair and unjust, rather than be put off the train this time of night, I will pay my fare.” The conductor then signaled the train to go ahead by pulling the bell cord. After the conductor did this, Holt requested the conductor to go through the train and then come back to see him. Thereupon the conductor seized Holt and pushed him out into the vestibule of the train and again pulled the cord to stop the train. Holt then said: “Take this fare and don’t put me off this time of night.” *280The conductor, however, put him off. Upon this state of the facts, this court through F'ox, J., after quoting section 1074, Revised Statutes 1899, said: “It will be seen from the terms of the foregoing statute that a passenger can only be put off of the train for reasons therein specified, and in the manner therein prescribed, when it shall have been brought to a stop at one of its stations, or near any dwelling house. With reference to these provisions, our statute is a literal copy of the one in force in the State of Wisconsin, and it has been uniformly held in that State that such a statute, by a necessary implication, prohibits the forcible ejection of a passenger for refusal to pay his fare, except at the places and in conformity with the other conditions specified in the statute. [Boehm v. Railroad, 65 N. W. 506.] And such is the uniform doctrine in other States having similar statutes. [Railroad v. Latimer, 128 Ill. 171; Railroad v. Branch, 45 Ark. 524; Stephen v. Smith, 29 Vt. 160.] A passenger is one who enters the vehicle of a carrier with the intention of paying, in money, the usual fare for his transportation, or who is supplied with a ticket or pass entitling him to ride to a given point. After his relation as such is established, the next inquiry in the construction of the statute is, what is meant by the term ‘shall refuse to pay his fare,’ upon which depends the lawfulness of his expulsion from the train? This particular delinquency, unlike the other instances of misconduct mentioned in the statute, concerns the carrier alone, and is of no interest to fellow-travelers. It authorizes a removal of the passenger upon the just principle that he who refuses to pay shall be refused a ride.” After discussing whether or not a passenger, after refusing to pay his fare, may regain his rights to tender the fare, after steps have been taken for his removal, the court proceeds to say: “The mere offer to pay fare might be followed by subsequent refusals of actual payment ad infinitum; and if that alone were sufficient grounds *281for the cessation of the ejection of a non-paying passenger, the. railroad companies might find it out of their power to adhere to any schedule as to time in the running of their trains. No such consequence, however, could ensue if, after a first refusal, the carrier was only required to cease the ejectment of a nonpaying passenger upon the actual tender of the fare; for, by receiving the money, thus tendered, the company would at once get its own and escape even the delay attending a complete expulsion of a passenger, and necessarily avoid any future repetitions of the delay in running its trains incident to controversies over fare with a passenger of a vacillating mind. . . . A passenger is entitled to a reasonable indulgence in the discussion of his rights and duties in the payment of fare when it is demanded by the agent of the company.” After reciting the facts above detailed the court said: “The subsequent actual tender of the money for his fare by plaintiff, if made before or during the process of his expulsion by the conductor, should have been accepted, and he should have been allowed to remain upon the train. We think, therefore, that the following instruction, requested by plaintiff, should have been given: ‘Although the jury should find that plaintiff did, at first, refuse to pay his fare, yet if, when he saw the conductor was stopping the train to put him off, he then changed his mind and offered to pay and tendered to the conductor the money for his fare, it became the duty of the conductor to accept it; and if you so find that plaintiff did thus offer to pay, your verdict must be for the plaintiff.’ ”
Learned counsel for the defendant requested an instruction announcing a contrary rule to the one just quoted from our opinion in Holt v. .Railroad, and in their brief cite decisions from Iowa, Massachusetts, and New Jersey. With all due respect to those courts, we see no reason for departing from the principles announced in Holt v. Railroad, and, consequently, as *282the question of the actual tender of the fare was presented to the jury by an instruction in accordance with that case, it must be, for the purposes of this appeal, considered that plaintiff’s husband actually tendered the conductor the necessary money in addition to the ticket which he delivered to him before he was removed from the car, and this being true, it must be held that as to the question of his removal for failure to pay his fare, the ejectment was unlawful.
As already said, section 1074 provides that even if a passenger refuses to pay his fare, yet the servants of the company are only authorized to eject him from the train “at any usual stopping place or near a dwelling house.” The evidence is practically uncontradicted that there was no dwelling house near the place where the plaintiff’s husband was ejected from the train, and it was at least a half mile from the station at Pacific. It was a dark night and about 9:30 o’clock, and there was no light of any kind or character at that place. The conductor testified that he had orders to meet the west-bound train at Allerton, which was four miles east of Pacific, and it would have taken only seven or eight minutes for his train to go to Allerton from the place where he stopped to put Powell off. That the expulsion of plaintiff’s husband at this place and under these circumstances was wholly unwarranted by the statute, we think is too clear for discussion. It has been universally ruled by the courts of this country, in those States which regulate the manner in which passengers may be put off of the train for failure to pay their fare, that an expulsion at any other place than those mentioned in the statute is unlawful. [Phettiplace v. Railroad, 84 Wis. 412; Stephen v. Smith, 29 Vt. 160; Railroad v. Peacock, 48 Ill. 253; Railroad v. Latimer, 128 Ill. 163; Maples v. Railroad, 38 Conn. 557; Baldwin v. Railroad, 64 N. H. 596.]
But it is insisted by the defendant that even though the expulsion of Powell from the train was unjustified, *283nevertheless it was not the proximate cause of his death, and that the instruction already set forth was unsupported hy the testimony in that Powell was not at the time he was killed endeavoring to extricate himself from a place of danger. It is insisted by the defendant that Powell could easily have walked up the right of way without at any time going upon the railroad track itself, and he was not warranted in using the track as a footpath. This in our opinion is the important proposition in this case.
In Miller v. I. M. Ry. Co., 90 Mo. 389, this court said: “It is sufficient if the injury is the natural, though not the necessary or inevitable, result of the negligent fault. In Kellogg v. Railroad, 26 Wis. 223, it was ruled in a very able opinion by Dixon, C. J., that the maxim, causa próxima, etc., includes not only liability for all natural and probable injuries having origin in the wrongful act or omission, but such injuries as are likely in ordinary circumstances, to ensue from the act or omission in question. And it has been ruled in England that it is not necessary to a defendant’s liability, after you have established his negligence, to show, in addition thereto, that the consequences of the negligence could have been foreseen by him.”' In Phillips v. Railroad, 211 Mo. l. c. 442, in discussing this question, of what is the proximate cause, Graves, J., said: “We are not saying that the act of placing his practically undressed body across a street railway track was the result of his insane condition, but there are sufficient circumstances to authorize the submission of the question, under properly guarded instructions, to a jury for its decision. It cannot be said that such an act was not one that could not have been reasonably anticipated by defendant’s surgeon when he placed an insane man aboard of a train, unattended and without notice to his family, knowing that he would have to find his home in a populous city, filled with a network of street railway lines. The rule is *284properly stated by Thompson in his work on the Law of Negligence, sec. 59, thus: “It is not necessary,” say the Supreme Court of Minnesota, following the Supreme Judical Court of Massachusetts, “that the injury, in the precise form in which it in fact resulted, should have been foreseen. It is enough that it now appears to have been a natural and probable consequence.” In other words, it is not necessary to a defendant’s liability, after his negligence has been established, to show, in addition thereto, that the consequences of his negligence could have been foreseen by him; it is sufficient that the injuries are the natural, though not the necessary and inevitable, result of the negligent fault — such injuries as are likely, in ordinary circumstances, to ensue from the act or omission in question.’ ”
In Estes v. Missouri Pacific Ry. Co., 110 Mo. App. 725, the plaintiff sought to recover damages on account of injury of a passenger as the result of a collision, and one of the elements of damage was the result of poison ivy with which she came in contact after she had gone out of the wrecked car and had gone to the shade on the side of the railroad. The defendant urged that this was not the proximate result of the collision, as there was no necessity for her to leave the car. Notwithstanding it was shown that the car in which she was a passenger was not badly injured and was a suitable place for her to remain, yet it was held that the circumstances justified her in leaving it. Some one stated in her hearing that another train was approaching in the rear, and that there was likely to be another collision, and with a view of anticipating further danger she left the car, and became, as stated, poisoned on her ankle. The plaintiff having just escaped, but not without injury, from an appalling disaster, the law does not require of her such precaution, but on the contrary makes allowance for the naturally disturbed *285mental condition, and the instinct to flee from snch danger, whether the danger was well founded or not. She ought not to be precluded from recovery for the injuries she sustained as a consequence, and the court said, “We have been cited to no authority directly in point, and if there be none the principle is sound and this ease will afford the precedent.”
But a case still more apposite is that of Evans v. Iron Mt. R. R. Co., 11 Mo. App. 463, which was a suit brought against the railway company by a passenger who had a ticket from St. Louis to Little Rock, Arkansas, which expired at midnight on the day on which the passenger boarded the train at St. Louis at nine o’clock p. m. When the train got out of St. Louis, the conductor accepted the ticket and told the plaintiff it would not be good after midnight, and he could not ride beyond Bismark without additional fare. The plaintiff endeavored to induce the conductor to carry him through to Little Rock, but failed to do so, and he was put off at a station between midnight and two o ’clock in the morning. The plaintiff followed the railroad track, and while so doing fell through a cattle-guard and injured his knee. The court said: “The next question is whether the court erred in permitting the plaintiff to prove that, after being put off the train, and' while walking along the track towards the next station, he received an injury by falling through a cattle-guard. Was this such an injury as might reasonably be expected to flow from the act of putting the plaintiff off the train at the time and place, and under the circumstances shown by his testimony? Was this danger a proximate or remote consequence of the wrong of putting him off the train ? Taking the plaintiff’s testimony as the basis of this inquiry, as we are entitled to do after a verdict in his favor, we must remember that it was a very dark night' and a rainy night in the winter; that the station was a flag station merely; that the plaintiff was totally unacquainted *286with the country; that the only man he was able to speak to refused to take him to his house, hut told him he could get shelter at Arcadia, a mile and a half distant; that he took the most direct and safe way of getting there — the railroad track; and while so endeavoring to get there, fell through the cattle-guard and was injured. A traveler put off at such a place and at such a time would be most likely to do what the plaintiff did do; and it is not, we think, straining ■any legal, principle to hold that the hurt which he received was the proximate consequence of the wrong of putting him off of the train under the circumstances. ’ ’ In support of this conclusion, the Court of Appeals in that ease cited Patten v. Railroad, 32 Wis. 524.
In Winkler v. Iron Mt. Ry. Co., 21 Mo. App. 99, it appears that a passenger was discharged at a place other than indicated as the destination of his ticket, in the nighttime, and while following along the railroad track, fell and was injured, and the court said: “If a railway carrier, instead of discharging his passenger at the place of destination called for by the contract of carriage, lands him at another place from which he cannot reach the place of destination by any practicable route without encountering serious danger, and the passenger, immediately thereafter proceeding by the only practicable route to the place of destination, without fault or negligence on his part, encounters such danger, and is hurt, we have no difficulty in saying that the hurt is the proximate consequence of the wrong done by the carrier. A prudent carrier would foresee such danger to the passenger, and should, we think, he held hound to foresee it, and to answer the consequences of it. ’ ’
Applying the doctrine of the foregoing cases to the conceded facts of this case and we have a passenger put off at 9:30 p. m., on a dark night with no station nearer than Pacific, a half mile west, and no lights to aid him in finding his way out of his dilemma, no *287dwelling house near, and left on an embankment between eight and nine feet high on either side of which there was a ditch or excavation, and the right of way-fence on the south was near the Meramec river. On the north and beyond the ditch on that side were the tracks of the Missouri Pacific Railway, which were parallel with the defendant’s railroad' at this point. The plaintiff’s husband was entirely uninformed as to his surroundings. Knowing that he had only a few moments before left the station at Pacific, what more natural than that he should turn in that direction to seek a way out of the danger in which he had been placed? In the absence of all the evidence to the contrary, the presumption is that he exercised ordinary care in endeavoring to extricate himself from this dangerous place. Under such circumstances., it was a question for the jury whether his death was not the proximate consequence of a wrong inflicted upon him by unlawfully excluding and expelling him from the train at that hour of the night and at that place. And it cannot be said as a matter of law that his death was an unnatural, improbable and remote consequence of the act of unlawfully ejecting him at such an hour and at such a place. And we think that the second instruction for the plaintiff on this point was in compliance with the well settled law of this State, and there was no error in giving it.
This brings us to the further contention of the defendant that plaintiff’s husband was guilty of such contributory negligence as a matter of law in walking, upon said tracks, as would debar plaintiff’s right of action. As to whether W. B. Powell was guilty of contributory negligence or whether he exercised ordinary care after he had been left in this place of danger by the defendant, was a question for the jury, which was correctly submitted to them in the instructions both for the plaintiff and for the defendant. As to the facts on this part of tbe ease, it appears that *288the place where Powell was killed is indicated on the plat by the cross mark “Accident.” It is about one-fourth of a mile from the place where the deceased was expelled from the train. There was no evidence that there was any light at this place and the plat shows that from the place of ejection to the place of the accident, there was a deep barrow pit on the south side of the railroad track all the way; that on the north of the railroad' track there was a ditch for a great portion of the way and the balance of the way was a net work of tracks to the north of the main lin'e of the Frisco where Powell was killed. At the point of the accident there was a ditch between five or six feet deep on the south side of the track immediately north of it and at a distance about the same as between the rails of the main track. There was a switch leading from the main track on the Frisco northeast to the transfer track between the Frisco and the Missouri Pacific, and immediately north of this Frisco switch was a switch leading from the main track of the Missouri Pacific southeast to this same transfer track, and immediately north of the Missouri Pacific switch was the main track on the Missouri Pacific, and north of that there were two side tracks, so that in that immediate vicinity and to the north of where deceased was walking there were five other railroad tracks beside the one on which Powell was walking, with the intervening space of about four feet and seven inches; in addition to this there was an engine on the main track of the Missouri Pacific about twenty-five feet from where Powell was walking, which engine was making a noise with its bell, whistle and . steam exhaust. The testimony of the engineer of the engine which struck and killed Powell, was to the effect that his engine came around the curve and was within seventy-five feet to one hundred and twenty-five feet of Powell before he saw him, and this engine was running at a rate of thirty-five miles an hour. It struck and killed Pcrwell in less than four sec*289onds after he came within the view of the engineer. All or nearly all of the witnesses, who saw this accident, testified that Powell’s attention was riveted upon the Missouri Pacific engine, and it was natural that it should have been, because it was very near to him, indeed much nearer than the Prisco engine when its whistle was sounded. He was in a strange place, close to the Missouri Pacific engine, which was making a great noise, and naturally he was seeking to avoid danger from that source. If he had gone north at that moment he would have had to cross the track upon which the Missouri Pacific engine was then moving, and if he had gone south he would have had to climb down an embankment five or six feet. Having just been put off of the train going east, he would not naturally look for a train from that direction so soon. Now under circumstances like these, the question of whether a person left in such a place of danger has been guilty of contributory negligence has often been before the courts.
In Tilburg v. The N. C. R. R. Co., 217 Pa. St. 618, it appears that the plaintiff was wrongfully ejected from the train at night some distance from the station-house or other place of shelter and started to the nearest station walking upon the railroad track; he was not seen from that time until his body was found the next morning about one-fourth of a mile from the place where he was put off, and the evidence tended to show that he was killed by a locomotive. The circuit court granted a nonsuit, but the Supreme Court of Pennsylvania on appeal said: “We cannot agree with the learned trial judge in the disposition he made of this case. . . . The conductor exercised his authority and . . . forcibly ejected Tilburg from the train, at a time and place and under circumstances which a jury would have been fully justified in finding endangered the life of the passenger. ‘In the case in hand’ (quoting from the case of Arnold v. Railroad, 115 *290Pa. St. 135), ‘the duty of the conductor, in expelling the plaintiff from the cars at the time and place selected for that purpose, was certainly one that was not strictly defined. It may he admitted that as a faithful officer he was obliged to eject Arnold from the train, but then the very important question arises, did he, as the company’s employee, properly discharge his obligation in dismissing the plaintiff from the cars between the tracks of the railroad, on a very dark night, at a way station that, from the want of light in or about it, could not he seen? ’ . . . After Tilburg had been expelled from the train he was required to use reasonable and ordinary prudence in seeking shelter and in attempting to return to Cog’an Valley. Under the circumstances, it was not negligence per se for him to walk on the railroad in going from Haleeka to Cogan Valley. . . . What avenue or avenues of escape were presented to Tilburg that night, and whether he exercised prudence and care in selecting the railroad as the way of reaching his destination, after his ejection from the train, were questions for the jury. . . . Would a reasonably prudent man, under the circumstances, have started out in the darkness and the storm to hunt roads or paths unknown to him, and which might have existed, and thus have subjected himself to the dangers of the holes and pitfalls which might have been open to receive him; or would he have taken the direct route, which lay along the defendant’s tracks, to travel the mile required to reach his destination? Again we may be permitted to quote as pertinent in this connection what was said in the Ham case, 155 Pa. St. 555: ‘Whether a safe road was there or not, was only a part of the question. There still remained whether Ham, with ordinary diligence and prudence, could have seen it, and seeing, ought to have taken it. A man familiar with the locality may take an uninviting path,, knowing it will lead him aright, while a careful man not knowing how it may turn out, nor even whither it may *291lead, may well be exonerated from negligence in not making tbe experiment, tbongb it would in fact have been the best thing to do. The elements of prudent conduct on the part of Ham were too many and too varied to be determined except by the jury, and the rule laid down for the jury’s guidance was in accordance with the settled law.’ ”
The court in this case quoted also from the case of Malone v. Pittsburg and Lake Erie Railroad, 152 Pa. St. 390, where an action for personal injuries was brought by a woman who was wrongfully ejected from the train upon which she was a passenger, at a regular stopping place, where there was no station house, but only a box car used temporarily as a station. A storm was prevailing at the time she was ejected. She started to walk back to the station from which she had started, and was injured. The court said: “We start with the fact established by the verdict that plaintiff was wrongfully put off of the train, at a regular station to be sure, but one where she was a stranger, and where there was at the time no regular station house. She, in no fault herself, and being thus put in a position of embarrassment and difficulty, was not bound to use the best judgment, but only good faith and reasonable prudence.” Continuing further in the Tilburg case, the court said: “Whether the servants of the carrier company were guilty of negligence in carrying Tilburg beyond Cogan Valley Station, or in putting him off at Haleeka Station, which, in either case, proximately resulted! in his death, and whether he exercised the care required of him after he had alighted at Haleeka Station, are questions which should, under proper instructions, have been submitted to the jury. ’ ’
In the case of Lake Shore & Michigan S. Ry. Co. v. Rosenzweig, 113 Pa. St. 519, the plaintiff was put off of the train by the conductor because he did not have the proper ticket, although he had been told by an em*292ployee of the railroad! to take the car in which, he seated himself. The court held that a passenger’s right to recover damages for injuries received from the negligence of the conductor in putting him off at a dangerous and improper place, does not depend upon his right, under his contract with the company, to ride upon that train, hut upon the fact that his injuries were the natural and probable consequences of the negligent act of the conductor, and the court said: “Was the place dangerous, not alone because of the railroad tracks and switches, but of their use by trains, cars, locomotives, and for the making up of trains ? These were the conditions present which made the place dangerous, and especially dangerous for a stranger in the nighttime. While plaintiff was trying to get out of that place he received the injury. . . . It. is probable that the jury inferred that one of the things which made the place dangerous, struck him. There is where the defendant put him, and where he was hurt. The cause and effect were closely connected, and by prudent circumspection and ordinary thoughtfulness the conductor could have foreseen that the plaintiff’s injury was likely to happen.” In this case the plaintiff was put off in the dark, in railroad yards, one-half mile from the depot.
Many other cases to the same effect are cited in the briefs of counsel. Summed up in a word they announce the doctrine that when a passenger is put off in a place of danger without fault of his own, he is bound to use great prudence and judgment to get out at the first opportunity, but in so doing he is not chargeable with responsibility for the result, and the standard of care on his part to use is that of an ordinarily prudent and careful man. Measured by this rule, we think it was a question of fact for the jury to say whether Powell used ordinary care in endeavoring to extricate himself from the dangerous place in which he had been placed by the wrongful act of the *293defendant’s conductor. He was a stranger in the place, it was a dark night, and it cannot be said that it was unnatural, with a ditch on both sides of the track, for him to follow the railroad track towards the only place of safety of which he had any -knowledge, the station at Pacific. It was at least three and one-half miles to the closest station on the east and if he had crossed the ditch and gone south he would have found himself on the banks of the Meramec river, and if he had gone north he would have found himself on the tracks of the Missouri Pacific Railroad Company. But we think as was said in Tilburg’s case, it was not negligence per se for him to walk on the railroad track back to the station at Pacific. It was for the jury, we think, to. take into consideration that no less than fifteen minutes from the time of his ejectment from the train, Powell was killed; indulging the presumption that he was exercising ordinary care for his own safety, it was for the jury to measure all the surrounding circumstances or dangers that beset him on the different sides and for them to say whether, having been placed in this dangerous dilemma, he acted otherwise than as a prudent and ordinarily careful man would have done. It does appear that he was moving towards the first open street when he was struck and killed, there was no street or road leading from the railroad track where he had been left by the defendant’s conductor, and Elm street in Pacific. The circuit court submitted the question to the jury,' first, as to whether Powell boarded the train with the intention of becoming a passenger thereon, and whether he tendered the ■ conductor money for his fare, and whether he was left in a place of danger when he was evicted from the train, and whether he was in the exercise of ordinary care in endeavoring to extricate himself from his dangerous position after he was left on the track of the defendant. "We think under the best considered adjudications of this country these were questions that *294the plaintiff was entitled to have determined by the jury. And the jury having found in her favor, she is entitled to an affirmance of this judgment, unless the defendant is right that the evidence establishes such contributory negligence on the part of the plaintiff’s husband as would debar her from recovery. This, we think, cannot be maintained. The various cases cited by the learned counsel for the defendant, in which the injured party or his legal representative has been debarred a recovery on account of his voluntarily and knowingly putting himself in the place of danger and failing to exercise his faculties of looking and listening, have little bearing upon the peculiar facts of this case. Here Powell, the deceased, resisted the employees of the defendant before ejecting him from the train and he was put upon its track and right of way against his will, after he had offered to pay all that they required to entitle him to ride to St. Louis. He was left in this dangerous situation in the nighttime, in the dark, and he was utterly unfamiliar with his surroundings, and the.fact that he walked upon the railroad track in endeavoring to remove himself from his dangerous position was not negligence per se. Having been placed in this dangerous place by the misconduct of defendant’s servants, it does not lie in the mouth of the defendant to charge him with hqving been guilty of contributory negligence in being in this dangerous place.
As already indicated, we think it was clearly a question for the jury in the circumstances of the case to say whether he was guilty of contributory negligence or not, and we are clearly of the opinion that it cannot be said as a matter of law that he was guilty of such contributory negligence that plaintiff was not entitled to go to the jury on that point.
In my opinion the case was well tried and the instructions carefully drawn and the verdict is support*295ed by the testimony, and the judgment should be affirmed. Valliant and Woodson, JJ., concur in my views.